Exhibit 10.1

 

SECOND AMENDMENT
TO
THIRD AMENDED AND RESTATED CREDIT AGREEMENT

 

THIS SECOND AMENDMENT TO THIRD AMENDED AND RESTATED CREDIT AGREEMENT (this
“Amendment”) dated as of February 21, 2017, is made by and among Carlisle
Companies Incorporated, a Delaware corporation (“Carlisle”), Carlisle, LLC, a
Delaware limited liability company (“CSL LLC” and together with Carlisle, herein
the “Co-Borrowers”), JPMorgan Chase Bank, N.A., as administrative agent (in such
capacity, together with its successors in such capacity, the “Administrative
Agent”) for the financial institutions (collectively the “Banks”) party to the
hereinafter-defined Credit Agreement and the undersigned Banks.

 

W I T N E S S E T H:

 

WHEREAS, Carlisle, Carlisle Management Company (“CMC”), the Administrative Agent
and the Banks entered into that certain Third Amended and Restated Credit
Agreement dated as of October 20, 2011 (as amended by that certain First
Amendment, dated as of December 12, 2013 the “Credit Agreement”);

 

WHEREAS, after the execution of the Credit Agreement, CMC and Carlisle merged,
with Carlisle being the surviving entity;

 

WHEREAS, after execution of the Credit Agreement, Carlisle Corporation changed
its organizational form and name to Carlisle, LLC;

 

WHEREAS, the Co-Borrowers have requested, and the Banks party hereto have
agreed, to extend the maturity date of each such Bank’s Revolving Commitment to
five-years from the Second Amendment Effective Date;

 

WHEREAS, the Co-Borrowers have requested, and the Banks party hereto have agreed
to provide, Revolving Commitments in the aggregate of $1,000,000,000, on and
subject to the terms and conditions set forth in this Amendment;

 

WHEREAS, the Co-Borrowers have requested, and certain of the Banks party hereto
have agreed to provide (each such Bank, an “Increasing Bank”), Revolving
Commitments in excess of each such Bank’s existing Revolving Commitment in
effect as of the Effective Date; and

 

WHEREAS, the Co-Borrowers have requested, and the Administrative Agent, the
Issuing Banks, the Swingline Bank, the Increasing Banks and the Banks party
hereto have agreed, to amend the Credit Agreement as provided herein, on and
subject to the terms and conditions set forth in this Amendment.

 

NOW, THEREFORE, in consideration of the premises and the mutual agreements,
representations and warranties herein set forth, and for other good and valuable
consideration, the receipt and sufficiency of which are acknowledged,
Co-Borrowers, the Administrative Agent, the Issuing Banks, the Swingline Bank,
the Increasing Banks and the undersigned Banks do hereby agree as follows:

 

--------------------------------------------------------------------------------


 

Amendments to the Credit Agreement.  Effective as of the date of satisfaction of
the conditions precedent set forth in Section 3 below, the parties hereto agree
that the Credit Agreement is hereby amended as follows:

 

The cover-page of the Credit Agreement shall be replaced with the cover page set
forth on Annex I hereto.

 

The introductory paragraph of the Credit Agreement is hereby amended to replace
the phrase “CARLISLE CORPORATION, a Delaware corporation (“CC” and together with
Carlisle, herein the “Co-Borrowers”)” with the phrase “CARLISLE, LLC, a Delaware
limited liability company (“CSL LLC” and together with Carlisle, herein the
“Co-Borrowers”)”.

 

The Credit Agreement is hereby further amended by replacing each reference to
the term “CC” appearing therein with the term “CSL LLC” in lieu thereof.

 

Section 1.01 of the Credit Agreement is hereby amended to insert the following
new definitions in the appropriate alphabetical order:

 

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

 

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

 

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.

 

“EEA Member Country” means any of the member states of the European
Union, Iceland, Liechtenstein, and Norway.

 

“EEA Resolution Authority” means any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

 

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor Person), as in effect
from time to time.

 

--------------------------------------------------------------------------------


 

“LC Limit” means, with respect to any Issuing Bank at any time, an amount equal
to the quotient of $50,000,000 divided by the total number of Issuing Banks at
such time.

 

“Second Amendment” means that certain Second Amendment to Third Amended and
Restated Credit Agreement dated as of February 21, 2017, by and among the
Co-Borrowers, the Administrative Agent and the Banks party thereto.

 

“Second Amendment Effective Date” has the meaning set forth in the Second
Amendment.

 

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

 

The definition of “Agreement” appearing in Section 1.01 of the Credit Agreement
is amended and restated in its entirety to read as follows:

 

“Agreement” means this Agreement (as set forth in the introduction hereto), as
the same may from time to time be amended, modified, supplemented or restated,
including, without limitation, by the First Amendment and the Second Amendment.

 

The definition of “Available Currency Commitment” is hereby amended by amending
and restating the last sentence appearing therein in its entirety to read as
follows:

 

“As of the Second Amendment Effective Date, the aggregate amount of the
Available Currency Revolving Banks’ Available Currency Commitments is
$500,000,000.”

 

The definition of “Base Rate” appearing in Section 1.01 of the Credit Agreement
is hereby amended and restated in its entirety as follows:

 

““Base Rate” means, for any day, a rate per annum equal to the greatest of
(a) the Prime Rate in effect on such day, (b) the Federal Funds Effective Rate
in effect on such day plus ½ of 1% and (c) the Adjusted London Interbank Offered
Rate for a one month Interest Period on such day (or if such day is not a
Business Day, the immediately preceding Business Day) plus 1%. For the avoidance
of doubt, if the Base Rate shall be less than zero, such rate shall be deemed to
be zero for purposes of this Agreement.”

 

--------------------------------------------------------------------------------


 

The definition of “Defaulting Bank” appearing in Section 1.01 of the Credit
Agreement is hereby amended by (i) deleting the word “or” appearing before
clause (e)(ii) appearing therein and (ii) inserting a new clause (iii) as
follows:

 

“or (iii) become the subject of a Bail-In Action”

 

The definition of “Federal Funds Rate” appearing in Section 1.01 of the Credit
Agreement is hereby amended and restated in its entirety as follows:

 

““Federal Funds Rate” means, for any day, the rate per annum (rounded upward, if
necessary, to the nearest 1/100th of 1%) equal to the weighted average of the
rates on overnight Federal funds transactions with members of the Federal
Reserve System arranged by Federal funds brokers on such day, as published by
the Federal Reserve Bank of New York on the Domestic Business Day next
succeeding such day, provided that (i) if such day is not a Domestic Business
Day, the Federal Funds Rate for such day shall be such rate on such transactions
on the next preceding Domestic Business Day as so published on the next
succeeding Domestic Business Day, and (ii) if no such rate is so published on
such next succeeding Domestic Business Day, the Federal Funds Rate for such day
shall be the average rate quoted to JPMorgan Chase Bank, N.A. on such day on
such transactions as determined by the Administrative Agent; provided further
that if any of the aforesaid rates shall be less than zero, such rate shall be
deemed to be zero for purposes of this Agreement.”

 

The definition of “Interest Period” appearing in Section 1.01 of the Credit
Agreement is hereby amended by inserting the phrase “or one week” immediately
after the phrase “one, three or six months” appearing in clause (1) therein.

 

The definition of “Issuing Bank” appearing in Section 1.01 of the Credit
Agreement is amended and restated in its entirety to read as follows:

 

““Issuing Bank” means each of JPMorgan Chase Bank, N.A., Wells Fargo Bank, N.A.,
Bank of America, N.A. and SunTrust Bank, in its capacity as the issuer of
Letters of Credit hereunder, its successors in such capacity as provided in
Section 2.17(i) and any affiliate of any of such Bank who issues a Letter of
Credit for the account of a Co-Borrower.”

 

The definition of “Revolving Commitment” appearing in Section 1.01 of the Credit
Agreement is hereby amended by amending and restating the last sentence
appearing therein in its entirety to read as follows:

 

“The aggregate amount of the Banks’ Revolving Commitments as of the Second
Amendment Effective Date is $1,000,000,000.”

 

--------------------------------------------------------------------------------


 

The definition of “Revolving Commitment Termination Date” appearing in
Section 1.01 of the Credit Agreement is hereby amended and restated in its
entirety to read as follows:

 

“Revolving Commitment Termination Date” means February 21, 2022.”

 

Section 2.01(d)(i)(B) of the Credit Agreement is hereby amended and restated in
its entirety to read as follows:

 

“(B) the sum of the Revolving Commitments plus the aggregate outstanding
principal Dollar Amount of all Term Loans shall not at any time exceed
$1,500,000,000;”

 

Section 2.05(a) and Section 2.05(b) of the Credit Agreement are hereby amended
and restated in their entirety to read as follows:

 

“(a) Swingline Availability.  Subject to the terms and conditions set forth
herein, the Swingline Bank agrees to make Swingline Loans in Dollars to the
Co-Borrowers from time to time during the Revolving Credit Period at the
Swingline Bank’s sole discretion and in an aggregate principal amount at any
time outstanding that will not result in: (i) the aggregate principal amount of
outstanding Swingline Loans exceeding $25,000,000 or (ii) the sum of the total
Revolving Exposures exceeding the total Revolving Commitments.  Within the
foregoing limits and subject to the terms and conditions set forth herein, the
Co-Borrowers may borrow, prepay and reborrow Swingline Loans.

 

(b) Swingline Loan Requests.  To request a Swingline Loan, Carlisle shall notify
the Administrative Agent of such request by telephone (confirmed by telecopy),
not later than 12:00 noon, New York City time, on the day of a proposed
Swingline Loan.  Each such notice shall be irrevocable and shall specify the
requested date (which shall be a Business Day), amount of the requested
Swingline Loan and the Co-Borrower on whose account such Swingline Loan is being
made.  The Administrative Agent will promptly advise the Swingline Bank of any
such notice received from Carlisle.  If the Swingline Bank, in its sole
discretion, agrees to make a Swingline Loan, the Swingline Bank shall make such
Swingline Loan available to the applicable Co-Borrower by means of a credit to
the general deposit account of such Co-Borrower with the Swingline Bank (or, in
the case of a Swingline Loan made to finance the reimbursement of an LC
Disbursement as provided in Section 2.17(e), by remittance to the applicable
Issuing Bank) by 3:00 p.m., New York City time, on the requested date of such
Swingline Loan.  Each Swingline Loan shall be in an amount that is an integral
multiple of $100,000 and not less than $500,000.”

 

The definitions of “CDOR Screen Rate”, “Screen Rate” and “London Interbank
Offered Rate” appearing in Section 2.08 of the Credit Agreement are hereby
amended and restated in their entirety as follows:

 

““CDOR Screen Rate” means for the relevant Interest Period, the Canadian deposit
offered rate which, in turn means on any day the sum of (a) the annual rate of
interest determined with reference to the arithmetic average of the discount
rate quotations of all institutions listed in respect of the relevant Interest
Period for Canadian Dollar-denominated bankers’ acceptances displayed and
identified as such on the “Reuters Screen CDOR Page” as defined in the
International Swap Dealer Association, Inc. definitions, as modified and amended
from time to time, as of 10:00 a.m.,

 

--------------------------------------------------------------------------------


 

Toronto local time, on such day and, if such day is not a Available Currency
Business Day, then on the immediately preceding Available Currency Business Day
(as adjusted by Administrative Agent after 10:00 a.m., Toronto local time, to
reflect any error in the posted rate of interest or in the posted average annual
rate of interest) plus (b) 0.10% per annum; provided that, if such rates are not
available on the Reuters Screen CDOR Page on any particular day, then the
Canadian deposit offered rate component of such rate on that day shall be
calculated as the cost of funds quoted by Administrative Agent to raise Canadian
Dollars for the applicable Interest Period as of 10:00 a.m., Toronto local time,
on such day for commercial loans or other extensions of credit to businesses of
comparable credit risk; or if such day is not a Available Currency Business Day,
then as quoted by the Administrative Agent on the immediately preceding
Available Currency Business Day. For the avoidance of doubt, if such CDOR Screen
Rate shall be less than zero, such rate shall be deemed to be zero for purposes
of this Agreement.”

 

““Screen Rate” means the percentage rate per annum displayed for the applicable
Available Currency on the LIBOR01 or LIBOR02 page of the Reuters Group screen as
determined by the Administrative Agent; provided if such Screen Rate shall be
less than zero, such rate shall be deemed to be zero for the purposes of this
Agreement.”

 

““London Interbank Offered Rate” means, with respect to any Euro—Dollar
Borrowing for any Interest Period and any Money Market LIBOR Loan, the rate
appearing on Reuters Group Screen LIBOR01 Page (or on any successor or
substitute page of such Service, or any successor to or substitute for such
Service, providing rate quotations comparable to those currently provided on
such page of such Service, as determined by the Administrative Agent from time
to time for purposes of providing quotations of interest rates applicable to
dollar deposits in the London interbank market) at approximately 11:00 a.m.,
London time, two Euro—Dollar Business Days prior to the commencement of such
Interest Period, as the rate for dollar deposits with a maturity comparable to
such Interest Period; provided if the London Interbank Offered Rate shall be
less than zero, such rate shall be deemed to be zero for the purposes of this
Agreement.  In the event that such rate is not available at such time for any
reason, then the “London Interbank Offered Rate” with respect to such
Euro—Dollar Borrowing or Money Market LIBOR Loan for such Interest Period shall
be the rate at which dollar deposits of $5,000,000 and for a maturity comparable
to such Interest Period are offered by the principal London office of JPMorgan
Chase Bank, N.A. in immediately available funds in the London interbank market
at approximately 11:00 a.m., London time, two Euro—Dollar Business Days prior to
the commencement of such Interest Period.”

 

Section 2.10 of the Credit Agreement is hereby amended by replacing the
references to “$10,000,000” appearing therein with “$5,000,000” in lieu thereof.

 

--------------------------------------------------------------------------------


 

Section 2.17(b) of the Credit Agreement is hereby amended by amending and
restating the last sentence appearing therein in its entirety to read as
follows:

 

“A Letter of Credit shall be issued, amended, renewed or extended only if (and
upon issuance, amendment, renewal or extension of each Letter of Credit the
Co-Borrowers shall be deemed to represent and warrant that), after giving effect
to such issuance, amendment, renewal or extension (i) the LC Exposure shall not
exceed $50,000,000, (ii) the face amount of such Letter of Credit, in the
aggregate with the face amount of all Letters of Credit outstanding at such time
issued by such Issuing Bank, shall not exceed such Issuing Bank’s LC Limit
(unless agreed to in writing by such Issuing Bank in its sole discretion) and
(iii) the total Revolving Exposures shall not exceed the total Revolving
Commitments.”

 

Section 2.18(iv) of the Credit Agreement is hereby amended and restated in its
entirety to read as follows:

 

“(iv) at no time shall the aggregate amount of the Revolving Commitments plus
the Dollar Amount of the outstanding principal amount of the Term Loans exceed
$1,500,000,000 in the aggregate.”

 

Article 4 of the Credit Agreement is hereby amended to add the following
Section 4.13 thereto:

 

“SECTION 4.13. EEA Financial Institutions. No Co-Borrower is an EEA Financial
Institution.”

 

Section 5.11 of the Credit Agreement is hereby amended by amending and restating
the first sentence appearing therein as follows:

 

“The Leverage Ratio will at no time exceed 3.50 to 1.00; provided, however, that
Carlisle may request, up to two times before the Revolving Credit Termination
Date and upon an acquisition by Carlisle of $200,000,000 or greater, an increase
in the Leverage Ratio to 4.00 to 1.00 (the “Ratio Increase”); provided further
that the Ratio Increase shall only be in effect for the three full consecutive
quarters following the quarter during which such acquisition was consummated,
after which the Leverage Ratio will revert back to 3.50 to 1.00.”

 

--------------------------------------------------------------------------------


 

Section 8.04 of the Credit Agreement is hereby amended by adding the following
new clause (h) thereto:

 

“(h) Grandfathered Obligations. From and after the Second Amendment Effective
Date, each Co-Borrower agrees to jointly and severally indemnify the
Administrative Agent, and hold it harmless from, any and all liabilities,
losses, claims, damages, costs and expenses, including Taxes and the reasonable
fees, charges and disbursements of counsel for the Administrative Agent, arising
in connection with the Administrative Agent’s treating, for purposes of
determining withholding Taxes imposed under FATCA, the Second Amendment as
qualifying as a “grandfathered obligation” within the meaning of Treasury
Regulation Section 1.1471-2(b)(2)(i).”

 

Article 9 of the Credit Agreement is hereby amended to add the following
Section 9.19 thereof:

 

“SECTION 9.19. Acknowledgment and Consent to Bail-In of EEA Financial
Institutions. Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any EEA Financial
Institution arising under any Loan Document may be subject to the Write-Down and
Conversion Powers of an EEA Resolution Authority and agrees and consents to, and
acknowledges and agrees to be bound by:

 

(a)                                 the application of any Write-Down and
Conversion Powers by an EEA Resolution Authority to any such liabilities arising
hereunder which may be payable to it by any party hereto that is an EEA
Financial Institution; and

 

(b)                                 the effects of any Bail-In Action on any
such liability, including, if applicable:

 

(i)                                     a reduction in full or in part or
cancellation of any such liability;

 

(ii)                                  a conversion of all, or a portion of, such
liability into shares or other instruments of ownership in such EEA Financial
Institution, its parent entity, or a bridge institution that may be issued to it
or otherwise conferred on it, and that such shares or other instruments of
ownership will be accepted by it in lieu of any rights with respect to any such
liability under this Agreement or any other Loan Document; or

 

(iii)                               the variation of the terms of such liability
in connection with the exercise of the Write-Down and Conversion Powers of any
EEA Resolution Authority.”

 

Schedule 1.01 of the Credit Agreement is hereby replaced in its entirety with
Annex II to this Amendment.

 

Schedule 4.09 of the Credit Agreement is hereby replaced in its entirety with
Annex III to this Amendment.

 

The Credit Agreement is hereby further amended by removing the signature page of
The Bank of Tokyo-Mitsubishi UFJ, Ltd..

 

Available Currency Commitment and Revolving Commitment.  On the Second Amendment
Effective Date (as defined below), the Available Currency Commitment and the
Revolving Commitment of each Bank shall be as set forth on Annex II to this

 

--------------------------------------------------------------------------------


 

Amendment.  Each Bank hereby consents and agrees to the Available Currency
Commitment and the Revolving Commitment set forth on Annex II to this Amendment.

 

Conditions Precedent.  This Amendment shall not become effective until the date
on which each of the following conditions is satisfied:

 

a counterpart of this Amendment signed on behalf of each party hereto or written
evidence satisfactory to the Administrative Agent (which may include telecopy
transmission of a signed signature page of this Agreement) that such party has
signed a counterpart of this Amendment;

 

an opinion of Steven J. Ford, Esq., Vice President, Secretary and General
Counsel of Carlisle, substantially in the form of Exhibit A hereto and covering
such additional matters relating to the transactions contemplated hereby as the
Required Banks may reasonably request;

 

all fees and other amounts due and payable on or prior to the Second Amendment
Effective Date, including, without limitation, the upfront fees Carlisle has
agreed to pay to the Administrative Agent for the pro rata benefit of each Bank;

 

all documents the Administrative Agent may reasonably request relating to the
existence of the Co-Borrowers, the corporate authority for and the validity of
the Loan Documents and any other matters relevant hereto, all in form and
substance satisfactory to the Administrative Agent;

 

from December 31, 2016 to the Second Amendment Effective Date, there has been no
material adverse change in the business, financial position, results of
operations or prospects of Carlisle and its Consolidated Subsidiaries,
considered as a whole, except for matters arising solely from general factors
relating to the industries in which Carlisle and its Consolidated Subsidiaries
are principally engaged and general economic factors relating to the markets in
which Carlisle and its Consolidated Subsidiaries are principally engaged in
business, which in any such event do not have a disproportionate impact on
Carlisle or any such Consolidated Subsidiary as compared to other companies
engaged in such industries or lines of businesses;

 

the representations and warranties set forth in Section 4 hereof are true and
correct on and as of the date hereof;

 

all Governmental Authority and third party approvals necessary or, in the
discretion of the Administrative Agent, advisable in connection with the
financing contemplated hereby and the continuing operations of the Co-Borrowers
and their respective subsidiaries shall have been obtained and be in full force
and effect; and

 

all documentation and other information required by regulatory authorities with
respect to the Co-Borrowers under applicable Anti-Terrorism Laws and
Anti-Corruption Laws, including without limitation the Patriot Act, in each case
at least 5 Business Days in advance of the Second Amendment Effective Date.

 

--------------------------------------------------------------------------------


 

The Administrative Agent shall promptly notify Carlisle and the Banks of the
date when all conditions to the effectiveness of this Amendment have been
satisfied or waived in accordance with Section 9.05 of the Credit Agreement (the
“Second Amendment Effective Date”) and such notice shall be conclusive and
binding on all parties hereto. The execution of this Amendment by the
Co-Borrowers shall be deemed to be a representation and warranty by Carlisle on
the Second Amendment Effective Date as to the facts specified in clauses (c),
(d) and (e) of Section 3.02 of the Credit Agreement.

 

Representations and Warranties of Carlisle.  Carlisle hereby represents and
warrants as follows:

 

This Amendment and the Credit Agreement as amended hereby constitute legal,
valid and binding obligations of the Co-Borrowers, enforceable in accordance
with their terms, subject to applicable bankruptcy, insolvency, reorganization,
moratorium or other laws affecting creditors’ rights generally and subject to
general principles of equity, regardless of whether considered in a proceeding
in equity or at law; and

 

As of the date hereof and after giving effect to the terms of this Amendment,
(i) no Default or Event of Default has occurred and is continuing and (ii) the
representations and warranties of Carlisle set forth in the Credit Agreement are
true and correct on and as of the date hereof.

 

Banks. Each party hereto acknowledges and agrees that The Bank of
Tokyo-Mitsubishi UFJ, Ltd. has notified the Co-Borrowers and the Administrative
Agent that such financial institution no longer desires to be a “Bank” under and
as defined in the Credit Agreement.  Each party hereto further acknowledges and
agrees that, as of the Second Amendment Effective Date, The Bank of
Tokyo-Mitsubishi UFJ, Ltd. shall cease to be a Bank.

 

Ratification. Except as expressly amended hereby, the Loan Documents shall
remain in full force and effect. The Credit Agreement, as hereby amended, and
all rights and powers created thereby or thereunder and under the other Loan
Documents are in all respects ratified and confirmed and remain in full force
and effect.

 

Definitions and References.  Any term used in this Amendment that is defined in
the Credit Agreement shall have the meaning therein ascribed to it.  The terms
“Agreement” and “Credit Agreement” as used in the Loan Documents or any other
instrument, document or writing furnished to the Administrative Agent or the
Lenders by the Borrower and referring to the Credit Agreement shall mean the
Credit Agreement as hereby amended.

 

Governing Law.  This Amendment shall be construed in accordance with and
governed by the laws of the State of New York.

 

Miscellaneous.  This Amendment (a) shall be binding upon and inure to the
benefit of the Co-Borrowers, the Administrative Agent and the Banks and their
respective successors and assigns (provided, however, no party may assign its
rights hereunder except in accordance with the Credit Agreement), (b) may be
modified or amended only in accordance with the Credit Agreement, (c) may be
executed in several counterparts, and by the parties hereto on separate
counterparts, and each counterpart, when so executed and delivered, shall
constitute an original agreement, and all such separate counterparts shall
constitute but

 

--------------------------------------------------------------------------------


 

one and the same agreement, and (d) together with the other Loan Documents,
embodies the entire agreement and understanding between the parties with respect
to the subject matter hereof and supersedes all prior agreements, consents and
understandings relating to such subject matter.  Delivery of an executed
counterpart of a signature page to this Amendment by telecopy or as an
attachment to an email shall be effective as delivery of a manually executed
counterpart of this Amendment.

 

[Signature Pages Follow]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

 

CARLISLE COMPANIES INCORPORATED

 

CARLISLE, LLC

 

 

 

 

 

 

 

By:

/s/ Steven J. Ford

 

Name: Steven J. Ford

 

Title: Vice President, Secretary and General Counsel

 

Signature Page
to
Second Amendment to Third Amended and Restated Credit Agreement

 

--------------------------------------------------------------------------------


 

 

JPMORGAN CHASE BANK, N.A., as Administrative
Agent, an Issuing Bank, Swingline Bank, an Increasing
Bank and a Bank

 

 

 

 

 

 

 

By:

/s/ Antje B. Focke

 

Name: Antje B. Focke

 

Title: Executive Director

 

Signature Page
to
Second Amendment to Third Amended and Restated Credit Agreement

 

--------------------------------------------------------------------------------


 

 

WELLS FARGO BANK, N.A., as an Issuing Bank, an
Increasing Bank and a Bank

 

 

 

 

 

 

 

By:

/s/ Kara Treiber

 

Name: Kara Treiber

 

Title: Vice President

 

Signature Page
to
Second Amendment to Third Amended and Restated Credit Agreement

 

--------------------------------------------------------------------------------


 

 

BANK OF AMERICA, N.A., as an Issuing Bank, an
Increasing Bank and a Bank

 

 

 

 

 

 

 

By:

/s/ Matthew N. Walt

 

Name: Matthew N. Walt

 

Title: Vice President

 

Signature Page
to
Second Amendment to Third Amended and Restated Credit Agreement

 

--------------------------------------------------------------------------------


 

 

SUNTRUST BANK, as an Issuing Bank, an Increasing
Bank and a Bank

 

 

 

 

 

 

 

By:

/s/ Anika Kirs

 

Name: Anika Kirs

 

Title: Vice President

 

Signature Page
to
Second Amendment to Third Amended and Restated Credit Agreement

 

--------------------------------------------------------------------------------


 

 

MIZUHO BANK, LTD., as an Increasing Bank and a
Bank

 

 

 

 

 

 

 

By:

/s/ Donna DeMagistris

 

Name: Donna DeMagistris

 

Title: Authorized Signatory

 

Signature Page
to
Second Amendment to Third Amended and Restated Credit Agreement

 

--------------------------------------------------------------------------------


 

 

TD BANK, N.A., as an Increasing Bank and a Bank

 

 

 

 

 

 

 

By:

/s/ Mark Hogan

 

Name: Mark Hogan

 

Title: Senior Vice President

 

Signature Page
to
Second Amendment to Third Amended and Restated Credit Agreement

 

--------------------------------------------------------------------------------


 

 

HSBC BANK USA, NATIONAL ASSOCIATION, as
an Increasing Bank and a Bank

 

 

 

 

 

 

 

By:

/s/ John Reid

 

Name: John Reid

 

Title: SVP

 

Signature Page
to
Second Amendment to Third Amended and Restated Credit Agreement

 

--------------------------------------------------------------------------------


 

 

PNC BANK, NATIONAL ASSOCIATION, as an
Increasing Bank and as a Bank

 

 

 

 

 

 

 

By:

/s/ Jennifer L. Shafer

 

Name: Jennifer L. Shafer

 

Title: Vice President

 

Signature Page
to
Second Amendment to Third Amended and Restated Credit Agreement

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

Opinion of
Counsel for the Co-Borrowers

 

February 21, 2017

 

To the Banks and the Administrative Agent
Referred to Below
c/o JPMorgan Chase Bank, N.A., as Administrative Agent
13777 Ballantyne Corporate Place
Charlotte, NC 28277

 

Dear Sirs:

 

I am Vice President, Secretary and General Counsel of Carlisle Companies
Incorporated (“Carlisle”) and Secretary of Carlisle, LLC (“CSL LLC” and together
with Carlisle, herein the “Co-Borrowers”), and in my capacity as an employee of
Carlisle, I have participated in the execution and delivery of the Second
Amendment (the “Second Amendment”) to Third Amended and Restated Credit
Agreement  dated as of February 21, 2017 among the Co-Borrowers, the Banks party
thereto and JPMorgan Chase Bank, N.A., as Administrative Agent (the “Credit
Agreement”).  Terms defined in the Second Amendment are used herein as therein
defined.  This opinion is being rendered to you pursuant to Section 3 of the
Second Amendment.

 

I have examined originals or copies, certified or otherwise identified to my
satisfaction, of such documents, corporate records, certificates of public
officials and other instruments and have conducted such other investigations of
fact and law as I have deemed necessary or advisable for purposes of this
opinion.

 

The opinions expressed in this letter are limited to the laws of the States of
New York and Delaware and the Federal laws of the United States of America.

 

Upon the basis of the foregoing, I am of the opinion that:

 

1.             (a) Carlisle is a corporation duly incorporated, validly existing
and in good standing under the laws of Delaware and has all corporate powers and
all material governmental licenses, authorizations, consents and approvals
required to carry on its business as now conducted and (b) CSL LLC is a limited
liability company duly organized, validly existing and in good standing under
the laws of Delaware and has all corporate powers and all material governmental
licenses, authorizations, consents and approvals required to carry on its
business as now conducted.

 

2.             The execution, delivery and performance by each Co-Borrower of
the Second Amendment are within the corporate powers of each Co-Borrower, have
been duly authorized by all necessary corporate action, require no action by or
in respect of, or filing with, any governmental body, agency or official and do
not contravene, or constitute a default under, any provision of applicable law
or regulation or of the certificate of incorporation, certificate of formation,
by—laws or operating agreement, as applicable, of either Co-Borrower or of any
agreement, judgment, injunction, order, decree or other instrument binding upon
Carlisle or any of Carlisle’s Material Subsidiaries or result in the creation or
imposition of any Lien on any asset of Carlisle or any of Carlisle’s Material
Subsidiaries.

 

Exhibit A
to
Second Amendment to Third Amended and Restated Credit Agreement

 

--------------------------------------------------------------------------------


 

3.             The Credit Agreement as amended by the Second Amendment
constitutes a valid and binding agreement of each Co-Borrower constitutes a
valid and binding obligation of each Co-Borrower, in each case enforceable in
accordance with its terms except as the same may be limited by bankruptcy,
insolvency or similar laws affecting creditors’ rights generally and by general
principles of equity.

 

4.             There is no action, suit or proceeding pending against, or to the
best of our knowledge threatened against or affecting, Carlisle or any of
Subsidiaries of Carlisle before any court or arbitrator or any governmental
body, agency or official, in which there is a reasonable possibility of an
adverse decision which could materially adversely affect the business,
consolidated financial position or consolidated results of operations of
Carlisle and Carlisle’s Consolidated Subsidiaries, considered as a whole, or
which in any manner draws into question the validity of the Second Amendment.

 

5.             Each of Carlisle’s corporate Subsidiaries is a corporation
validly existing and in good standing under the laws of its jurisdiction of
incorporation, and has all corporate powers and all material governmental
licenses, authorizations, consents and approvals required to carry on its
business as now conducted except where the failure to have such powers,
licenses, authorizations, consents or approvals could not reasonably be expected
to have a Material Adverse Effect.

 

 

Very truly yours,

 

 

 

 

 

--------------------------------------------------------------------------------


 

ANNEX I

 

 

$1,000,000,000

 

THIRD AMENDED AND RESTATED CREDIT AGREEMENT

 

dated as of

 

20 October 2011

 

among

 

CARLISLE COMPANIES INCORPORATED

and

CARLISLE, LLC,

as co-borrowers,

 

the banks listed herein,

 

Wells Fargo Bank, N. A.,

Bank of America, N.A.,

SunTrust Bank, and

TD Bank, N.A.,

as co-syndication agents,

 

Mizuho Bank, Ltd.

as co—documentation agent

and

 

[g44672ki05i001.jpg]

 

JPMorgan Chase Bank, N.A.,

as Administrative Agent

 

J.P. Morgan Securities, LLC, Wells Fargo Securities, LLC, Merrill Lynch, Pierce,
Fenner & Smith Incorporated and SunTrust Robinson Humphrey, Inc.,

as Joint Lead Arrangers and Joint Bookrunners

 

 

--------------------------------------------------------------------------------


 

ANNEX II

 

Commitments

 

Bank

 

Available
Currency
Commitment

 

Revolving
Commitment

 

JPMorgan Chase Bank, N.A.

 

$

77,500,000.00

 

$

155,000,000.00

 

Wells Fargo Bank, N.A.

 

$

77,500,000.00

 

$

155,000,000.00

 

Bank of America, N.A.

 

$

77,500,000.00

 

$

155,000,000.00

 

SunTrust Bank

 

$

77,500,000.00

 

$

155,000,000.00

 

TD Bank, N.A.

 

$

72,500,000.00

 

$

145,000,000.00

 

Mizuho Bank, Ltd.

 

$

52,500,000.00

 

$

105,000,000.00

 

HSBC Bank USA, National Association

 

$

32,500,000.00

 

$

65,000,000.00

 

PNC Bank, National Association

 

$

32,500,000.00

 

$

65,000,000.00

 

Total Commitments

 

$

500,000,000.00

 

$

1,000,000,000.00

 

 

--------------------------------------------------------------------------------


 

ANNEX III

 

Material Subsidiaries

 

Carlisle Companies Incorporated

Carlisle Brake & Friction, Inc.

Friction Products Co.

Carlisle, LLC

Carlisle Transportation Products, Inc.

Carlisle Construction Materials Incorporated

Carlisle Coatings & Waterproofing Incorporated

Carlisle TPO, Inc.

Carlisle Interconnect Technologies, Inc.

Carlyle Holdings, Inc.

Carlisle Insurance Company

Carlisle FoodService Products Incorporated

Carlisle Industrial Brake & Friction, Inc.

Carlisle International BV

Carlisle Holding Ltd.

Carlisle Asia Pacific Ltd.

Carlisle Brake Products (Hangzhou) Co. Ltd.

Carlisle (Meizhou) Rubber Products Co. Ltd.

CSL Manufacturing CV

Carlisle Canada

S. K. Wellman SpA

Carlisle Holdings GmbH

Carlisle Construction Materials GmbH

CSL International CV

Carlisle Holdings BV
Tri-Star Electronics International, Inc.
Carlisle Interconnect Technologies (Dongguan) Co., Ltd.
Hertalan Holding BV

Carlisle Fluid Technologies, Inc.

 

--------------------------------------------------------------------------------